THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONYA WALLACE,

Plaintiff, :

V. : 3:18-CV-1839
: (JUDGE MARIANI)

BOSTON SCIENTIFIC CORPORATION, :
d/b/a MANSFIELD SCIENTIFIC, INC.
(MICROVASIVE, INC.),

Defendant.

ORDER

AND NOW, THIS ae | DAY OF AUGUST, 2019, upon receipt of the

parties’ Joint Stipulation of Dismissal (Doc. 20), filed pursuant to Federal Rule of Civil
Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED THAT the above captioned matter is

DISMISSED WITH PREJUDICE. The Clerk of Court is directed to CLOSE this case.

 

 

Robert D. Mariani
United States District Judge
